Sullivan, J. (concurring in part and dissenting in part).
Inasmuch as I do not share the majority’s view that Leon Brown is precluded from securing the protections afforded by General Business Law § 198-a (commonly referred to as the "New Car Lemon Law”), I vote to reverse the judgment and to remit the matter to the Supreme Court, Westchester County, for further proceedings consistent herewith.
I note my complete agreement with the position of my colleagues regarding the three motions involving the Attorney-General’s participation in this appeal. However, I do not believe that Brown should be denied the benefits of General Business Law § 198-a merely by reason of the fact that the automobile which he purchased falls within the definition of a "used motor vehicle” as set forth in General Business Law § 198-b (the Used Car Lemon Law). The majority adopts the conclusion of the Supreme Court in this case by reading General Business Law §§ 198-a and 198-b together and by reasoning that an automobile owner cannot seek the protections of the former statute unless he qualifies as a "consumer” thereunder and purchases a "new motor vehicle” as that term is defined in Vehicle and Traffic Law § 462 (11). In my view, this narrow interpretation of the relevant statutory provisions is at odds with both the plain and literal language of General Business Law § 198-a and the clear legislative intent to protect consumers which underlies it.
Our Court of Appeals has recently characterized the consumer protection purpose of General Business Law § 198-a as a matter of "important public policy” (Matter of State of New York v Ford Motor Co., 74 NY2d 495, 501). Accordingly, "[w]e are obligated to insure faithfulness to the protections afforded by the statute so that our rulings do not add jurisprudential insult to the consumer injury sustained by the purchase[r] of a defective and unsatisfactory product” (Matter of State of New York v Ford Motor Co., supra, at 501).
Turning to the merits of this case, it is a familiar principle of statutory construction that "[o]ur cardinal function in interpreting a statute should be to 'attempt to effectuate the intent of the Legislature, and where the statutory language is clear and unambiguous, the court should construe it so as to give effect to the plain meaning of the words used’ (Doctors Council v New York City Employees’ Retirement Sys., 71 NY2d *353669, 674-675, quoting Patrolmen’s Benevolent Assn. v City of New York, 41 NY2d 205, 208)” (Matter of State of New York v Ford Motor Co., supra, at 500). Although referred to in common parlance as the New Car Lemon Law, General Business Law § 198-a is actually entitled "Warranties”. Consonant with its title, it essentially defines the "consumers” who come under the umbrella of its protections as purchasers of motor vehicles which are normally used for personal purposes and which are "subject to a manufacturer’s express warranty” (General Business Law § 198-a [a] [1]). Significantly, a "consumer” may also be "any person to whom such motor vehicle is transferred during the duration of an express warranty applicable to such motor vehicle” (General Business Law § 198-a [a] [1]). Hence, the statute contemplates that a motor vehicle subject to its provisions may have several owners over the course of its first two years or 18,000 miles. It is clear that Brown is a "consumer” under the statute, as he purchased the subject automobile, and it was transferred to him for personal use during a period when the manufacturer’s express warranty was in effect. Moreover, it is undisputed that the vehicle was less than two years old and had an odometer reading of less than 18,000 miles at the time when Brown reported the defects complained of to the manufacturer. In my view, Brown was not required to fulfill any further criteria in order to enforce his rights under General Business Law § 198-a.
It is true, as the majority notes, that General Business Law § 198-a (b) makes reference to the term "new motor vehicle” in providing, in part, as follows: "[i]f a new motor vehicle does not conform to all express warranties during the first eighteen thousand miles of operation or during the period of two years following the date of original delivery of the motor vehicle to such consumer, whichever is the earlier date, the consumer shall during such period report the nonconformity, defect or condition to the manufacturer, its agent or its authorized dealer * * * [who in turn] shall correct said nonconformity, defect or condition at no charge to the consumer”. The majority also accurately notes that the statute does not contain a definition of the term "new motor vehicle”. However, it does define the term "motor vehicle” in relevant part as "a motor vehicle excluding motorcycles and off-road vehicles, which is sold and registered in this state” (General Business Law § 198-a [a] [2]). Hence, it logically follows that a "new motor vehicle” (i.e., a vehicle which comes under the purview of General Business Law § 198-a) is one purchased by or transferred to a *354consumer for personal use during the term of the manufacturer’s express warranty and which develops problems during the first two years or 18,000 miles, whichever occurs earlier. Indeed, as long as the vehicle is subject to the manufacturer’s express warranty and both is less than two years old and has been driven less than 18,000 miles, the age or mileage of the vehicle is irrelevant with regard to the application of the protections of General Business Law § 198-a to the consumer. The relevant inquiry is not whether the vehicle is a "new car” in the colloquial sense, but whether the aggrieved purchaser fulfills the definitional requirements of a "consumer” under General Business Law § 198-a (a) (1) so as to be entitled to the benefits of the statute (see, General Motors Corp. v Cotton, Sup Ct, Westchester County, June 19, 1987, Marbach, J.; Matter of Dente v Worldwide Volkswagen Corp., Sup Ct, Nassau County, July 15, 1988, McCabe, J.). Inasmuch as Brown is a person "entitled by the terms of [the manufacturer’s express] warranty to enforce the obligations of the warranty” (General Business Law § 198-a [a] [1]), the plain meaning of the statutory language demonstrates that he qualifies for the protections of the statute.
The majority reaches a contrary result by reasoning that the automobile in this case falls within the definition of a "used motor vehicle” as set forth in General Business Law § 198-b (i.e., the "Used Car Lemon Law”). Indeed it does, for there is no doubt that Brown’s car is "a motor vehicle * * * which has been driven more than the limited use necessary in moving or road testing a new vehicle prior to delivery” (General Business Law § 198-b [a] [2]). However, it does not follow that Brown is precluded from enforcing his rights under General Business Law § 198-a merely because his vehicle also meets the criteria for a "used motor vehicle” under the Used Car Lemon Law. Simply put, there is no language in either statute which prevents a consumer from seeking the benefits of General Business Law § 198-a, including compulsory arbitration pursuant to General Business Law § 198-a (k), on the ground that the automobile satisfies the definition of a "used motor vehicle”. Rather, the opposite is true, inasmuch as the Used Car Lemon Law expressly contemplates that a car which conforms to the definition of a "used motor vehicle” under its provisions may nevertheless also be subject to a manufacturer’s warranty, and thereby be protected under the provisions of General Business Law § 198-a: "[i]f the warranty provided for in section one hundred ninety-eight-a of this *355chapter is in effect at the time of the sale of the used motor vehicle, then the warranty specified in this section shall be required only for the period of time, if any, between the expiration of such section one hundred ninety-eight-a warranty and the period specified in paragraph one of this subdivision” (General Business Law § 198-b [b] [4]). Moreover, the Used Car Lemon Law also expressly recognizes that other consumer protection legislation may be applicable to a vehicle which comes under its provisions, for it reads in part: "[n]othing in this section shall in any way limit the rights or remedies which are otherwise available to a consumer under any other law” (General Business Law § 198-b [d] [2]). Additionally, the so-called New Car Lemon Law contains language which supports the foregoing conclusion, as it includes among the "consumers” entitled to its protections "any person to whom such motor vehicle is transferred during the duration of [a manufacturer’s] express warranty applicable to such motor vehicle” (General Business Law § 198-a [a] [1]). It stands to reason that a subsequent transferee of a vehicle will receive it in a "used” condition within the meaning of the Used Car Lemon Law (i.e., driven more than is required for moving or road testing it prior to delivery by the dealer). Nevertheless, General Business Law § 198-a (a) (1) unequivocally provides that as long as the manufacturer’s express warranty is still in effect and the vehicle is less than two years old and has traveled less than 18,000 miles, the subsequent transferee will be able to enforce the full panoply of consumer rights afforded by that statute.
Accordingly, I cannot agree that General Business Law §§ 198-a and 198-b are, as the majority suggests, mutually exclusive consumer protection laws. Rather, they are complementary statutory provisions intended to expand the avenues of redress for consumers who are burdened with chronically defective automobiles. In my view, the majority’s adoption of the Supreme Court’s conclusion to the contrary renders the above-cited statutory provisions meaningless and creates a conflict between the two statutes when, as in this case, a vehicle satisfies the definitional requirements of both enactments. This result appears to be inconsistent with the very principle of statutory construction upon which the majority relies—to wit, that the courts are required to harmonize statutes which deal with the same general subject matter.
Similarly, I find unpersuasive the majority’s resort to the definition of the term "new motor vehicle” set forth in Vehicle *356and Traffic Law § 462 (11) to support its view. While this statutory provision is certainly instructive, it comprises part of Vehicle and Traffic Law article 17-A- (the Franchised Motor Vehicle Dealer Act) and apparently bears no direct relationship to the consumer protection statutes discussed herein. Indeed, the relevance of the Franchised Motor Vehicle Act’s provisions to this case is highly questionable in view of Vehicle and Traffic Law § 468, which provides that nothing contained in the act shall be construed to limit or abridge the rights of consumers, inasmuch as the purpose of Vehicle and Traffic Law article 17-A is only "to provide for the settlement and/or determination of disputes under the franchised motor vehicle dealer act as between franchisors and franchised motor vehicle dealers as defined herein”.
Two remaining issues raised by AMSC require brief discussion. The first of these is AMSC’s claim that Brown cannot qualify as a "consumer” within the purview of General Business Law § 198-a because he apparently purchased his vehicle from a dealer who in turn purchased it not for personal, family or household purposes, but for the purpose of reselling it. This chain of custody argument is without merit, as the statute contains no requirement that each and every owner of a vehicle must use it for personal purposes as a condition precedent for coverage under General Business Law § 198-a, nor may such an additional criterion be engrafted onto the statute at the mere whim of AMSC. Secondly, AMSC maintains that Brown was not entitled to avail himself of the compulsory arbitration remedy provided in General Business Law § 198-a (k), inasmuch as he purchased his vehicle prior to the effective date of that provision. Again, there is no language in the statute to support such a conclusion, and it is clear that Brown was entitled to enforce the manufacturer’s express warranty via General Business Law § 198-a as of that effective date (see generally, Laiosa v Camelot AMC/Jeep, 113 AD2d 145). Moreover, the remedial nature of this consumer protection statute supports its retroactive application.
In view of the foregoing, I conclude that Brown is entitled to the protections afforded by General Business Law § 198-a, inasmuch as he purchased for personal use a vehicle which came within the age and mileage requirements of that statute and which was covered by the manufacturer’s express warranty. It is my view that this interpretation of the relevant statutory provisions comports with both the plain and unambiguous language of the statute itself and with the important *357consumer protection policy which prompted its enactment. Accordingly, there is a rational basis for the arbitrator’s award, and it cannot be said that the arbitrator exceeded his authority in this case (see, Matter of Subaru of Am. [McKelvey], 141 Misc 2d 41). However, while I find that reversal is required, the matter should be remitted to the Supreme Court, Westchester County, for consideration of the parties’ additional claims—to wit, AMSC’s contentions that the defects complained of did not substantially impair the value of the vehicle and that the arbitrator failed to follow the mileage deduction formula of General Business Law § 198-a (a) (4), and the affirmative defenses and counterclaims asserted in Brown’s answer.
In conclusion, I vote to grant Renewed Motion No. 3703, Cross Motion No. 3704 and Cross Motion No. 3705, to reverse the judgment appealed from, and to remit the matter to the Supreme Court for further proceedings consistent herewith.
Mangano, Spatt and Rosenblatt, JJ., concur with Mollen, P. J.; Sullivan, J., concurs in part and dissents in part in a separate opinion.
Ordered that the judgment is affirmed, without costs or disbursements; and it is further,
Ordered that Renewed Motion No. 3703 by the petitioner American Motors Sales Corporation to dismiss the appeal of the Attorney-General is granted; and it is further,
Ordered that Cross Motion No. 3705 by the Attorney-General for leave to file an amicus curiae brief on the appeal of Leon W. Brown is granted; and it is further,
Ordered that Cross Motion No. 3704 by Leon W. Brown for leave to adopt the note of issue, brief and record on appeal filed by the Attorney-General as his own, is granted.